Title: To George Washington from Captain Richard Varick, 23 May 1776
From: Varick, Richard
To: Washington, George



May It please Your Excellency
Albany May 23d 1776.

Agreeable to General Schuyler’s Directions to me, I send down (under Charge of Lieut. Van Waggenen) Lieut. Schalch & Dr Gill of the Royal Artillery made Prisoners at St Johns, to be disposed of as Your Excellency shall be pleased to direct. They are on their Parole.
I also send down Mr John MacDonell one of the Scotch Gentlemen made Prisoner at Johns Town, Tryon County, in January last, He has the General’s Permit to go to Reading in Pensylvania; & Join the Other Gentlemen made Prisoners with him. The Conduct of the two former Gentlemen during a Short Stay at Schenectady has proved Unexceptionable.
By the General’s Order I also inclose an Account of Money paid by him or by his Order to Mr Elijah Bennet, Post Rider, Genl Schuyler requests that Bennet may be charged with the Amount. I am Your Excellency’s most Obedt & most Humble sert

Richd Varick

